DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 31-33 have been renumbered as claims 30-32, respectively.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-25 and 27-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tyler (US 2018/0207865).
Regarding claim 14, Tyler discloses a method of additively manufacturing a structure (Abstract), comprising: 
discharging a structural material through a print head (18) into a chamber (vat 14, [0018]); 
moving the print head (18) relative to the chamber (vat 14) during discharging to form the structure ([0016]); and 
directing a support material onto the surface or anchor point around the structure (non-structural reinforcement resin, [0018]-[0020]).  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
FIGURE 1

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Regarding claim 15, Tyler discloses wherein the support material is different from the structural material (composite structure 12 for structural material and resin for support material, [0011]).  
Regarding claim 16, Tyler discloses further including directing a cure energy into the chamber through at least one of the support material and voids between the support material (energy source 20 at bottom of FIG. 2; “Energy source 20 may be configured to selectively expose resin in vat 14 that coats the structural skeleton fabricated by head 18, thereby causing the resin to cure and form a hardened coating on the skeleton,” [0011]; “second energy source 20 (e.g., a source located below build surface 22) to pass through build surface 22 and expose a lower end of structure 12,” [0025]).  
Regarding claim 17, Tyler discloses wherein directing the cure energy into the chamber includes directing at least one of light, heat, and a reactive medium into the chamber (claims 9 and 10).  
Regarding claim 18, Tyler discloses wherein the cure energy is a first cure energy, and the method further includes exposing the structural material to a second cure energy to maintain a form of the structure prior to directing the support material into the chamber around the structure (cure enhancer 24 and energy source 20 in Figure 1, [0025]).  
Regarding claim 19, Tyler discloses wherein the first cure energy is different from the second cure energy (“combinations of acoustic energy, heat, and/or light may be used together,” [0020]; “Cure enhancer 24 may be controlled to selectively expose internal and/or external surfaces of structure 12 to energy (e.g., light energy, electromagnetic radiation, vibrations, heat, a chemical catalyst or hardener, etc.,”[0017]).  
Regarding claim 20, Tyler discloses further including at least partially hardening the structural material prior to directing the support material into the chamber around the structure (claim 2).  
Regarding claim 21, Tyler discloses wherein directing the support material into the chamber around the structure includes directing the support material into the chamber and around a layer of the structure only after the layer of the structure has been formed (internal skeleton – i.e., structural material – exposed to resin after layer is formed, [0018]).  
Regarding claim 22, Tyler discloses wherein directing the support material into the chamber and around the layer of the structure includes directing the support material into the chamber and around the layer only after the layer has been at least partially cured ([0019]).  
Regarding claim 23, Tyler discloses further including exposing the layer to UV light to at least partially cure the layer (claim 9, energy sources 20 in Figure 2, [0019]-[0020]).  
Regarding claim 24, Tyler discloses further including directing heat through the support material to the layer to through-cure the layer (bottom energy source 20 in Figure 2).  
Regarding claim 25, Tyler discloses wherein the support material is conductive (outer coating exhibiting desired property of conductivity, [0031]). It would be obvious to one of ordinary shill in the art to make utilize any conductive material, such as thermal or electrical conductive material, given this teaching of Tyler.
Regarding claim 27, Tyler discloses further including increasing a volume of the chamber after a layer of the structure has been formed (internal skeleton – i.e., structural material – exposed to resin after layer is formed, and level of resin in vat 14 may be regulated by selectively allowing (e.g., by opening and closing a valve 26) additional resin to enter vat 14 from a supply 28, [0018]-[0019]).  
Regarding claim 28, Tyler discloses a method of additively manufacturing a structure (Abstract), comprising: 
discharging a structural material through a print head (18) on a bed (build surface 22, FIG. 2) of a chamber (vat 14, [0018]); 
moving the print head (18) relative to the bed (build surface 22 and vat 14, ([0016]; claim 16) during discharging to form a layer of the structure; 
directing a support material onto the bed inside of the chamber and around the layer of structure (non-structural reinforcement resin, [0018]-[0020]; FIGS. 1 and 2); and 
directing a cure energy through the support material to the structural material to at least partially cure the layer of the structure (energy source 20 at bottom of FIG. 2; “Energy source 20 may be configured to selectively expose resin in vat 14 that coats the structural skeleton fabricated by head 18, thereby causing the resin to cure and form a hardened coating on the skeleton,” [0011]; “second energy source 20 (e.g., a source located below build surface 22).  
Regarding claim 29, Tyler discloses wherein the cure energy is heat (“Upon exiting the print head, a cure enhancer (e.g., a UV light, an ultrasonic emitter, a heat source, a catalyst supply, etc.”) is activated to initiate and/or complete curing of the matrix,” [0004]).  
Regarding claim 30, Tyler discloses wherein the support material is conductive (outer coating (resin) exhibiting desired property of conductivity, [0031]). It would be obvious to one of ordinary shill in the art to make utilize any conductive material, such as thermal or electrical conductive material, given this teaching of Tyler.
Regarding claim 31, Tyler discloses further including exposing the structural material to light to at least partially cure the structure material prior to directing the support material onto the bed (claim 2).  
Regarding claim 32, the support material occupies spaces, thus filling voids, within the structure. 

Allowable Subject Matter
Claim 26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. None of the prior art shows the limitation wherein the support material is metallic shot. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Budge shows many of the combination features pairing the structural material and support material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN T HULTING whose telephone number is (571)272-4645. The examiner can normally be reached Monday-Friday 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Evan Hulting/
Examiner, Art Unit 1745






/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745